2010 budget - Section III, Commission: 'Guidelines for Budget 2010' - Guidelines for the 2010 budget procedure - Sections I, II, IV, V, VI, VII, VIII and IX (debate)
The next item is the joint debate on the following reports:
by Mr Surján, on behalf of the Committee on Budgets, on the Guidelines for the Budget 2010 procedure - Section III - Commission;
by Mr Maňka, on behalf of the Committee on Budgets, on the guidelines for the 2010 budget procedure - Sections I, II, IV, V, VI, VII, VIII and IX.
The European Parliament expects the draft 2010 budget to help Member States and citizens overcome the current crisis. This is now our greatest concern. In other words, the budget should lessen the apprehensions of European citizens and restore their confidence that they will have jobs and be able to make a living, and that they will be able to live in peace and security. We are talking about those citizens whose money we are spending and to whom we are responsible.
Because of the financial crisis, Europeans are not sure whether their money is safe with the banks, and they do not know whether they will still have a job tomorrow. But they have other sorts of concerns and problems as well: how long will they be able to heat their homes, or whether there are any harmful chemicals or other causative agents in their food, and the list goes on. Therefore, we would like a budget that restores citizens' confidence not only in financial institutions, but in each other, and in solidarity on a European scale as well. We know that not every problem can be solved with 1% of GNI, but it matters whether small and medium-sized enterprises receive encouragement and support. Is a harmonised, common energy policy being developed? Are we doing everything we can to combat climate change and encourage renewable energy sources? Will the protection of our common borders be more effective? Will the policy of cohesion be more fruitful, the process of catching up faster, and our food safer?
Parliament sees that the budget is small in relation to these objectives, but it is also aware that Member States are not making full use even of the current budgetary framework. Therefore we expect the European Commission to take decisive action to remove bureaucratic obstacles, concentrate expenditure on areas where utilisation was effective, and withdraw support from areas where there are regular surpluses. Parliament is prepared to cooperate in monitoring whether the programmes launched are truly successful, and whether they fulfil the objective for which they were established. We cannot be satisfied simply with determining that expenditures are lawful. We ask for guarantees that they fulfil their purpose. We ask for value, for results in exchange for the contributions of European citizens, and expect Member States to implement the programmes quickly and efficiently. We ask the European Commission to take our requests seriously. The European Parliament is the only EU institution in which citizens can exercise direct influence. We stand closest to them and, in the report that has been submitted, it is their opinions that we have summarised. There is still more than a month left before the submission of the preliminary budget. There is time, therefore, for the Commission to consider Parliament's opinion and include it in the proposals.
Furthermore, I would be very pleased if, contrary to custom, the Council and the Parliament did not amend the Commission's proposal at cross-purposes, but if the three institutions could work together to overcome the crisis.
Ladies and gentlemen, I will end my remarks by thanking everyone who has contributed to this report for their work, including the secretariat of the Committee on Budgets, the members of the Commission, my political group's experts and those who have submitted amendments. I ask that you debate the proposals and then support them with your votes. Let us offer hope and security to the citizens of Europe!
Thank you, Madam President. Commissioner, ladies and gentlemen, when putting together the budget of the European Parliament, we must focus on our core mission and make optimal use of resources for improving the legislative work of Parliament. We must exclude matters unconnected with our mission from the budget as much as possible.
If we want MEPs to work effectively they must have the option of carrying out their duties in their own language if they so decide. In many instances we could prevent difficulties and avoid wasting money if we could switch languages rapidly according to actual rather than planned attendance in debates.
Many of you are surely aware that in some committees documents have not been available even in the basic languages in time for them to be approved. If there has to be an extraordinary meeting of the committee because of this or if there are other unnecessary delays we lose time and money.
As with translating we also need to increase the flexibility of interpreting services. In my conversations with representatives of the various general secretariats of the European Parliament I have collected some very useful suggestions and information. The representatives of the directorates themselves propose eliminating some of the reserves. However, in some cases they will need our assistance.
There are numerous examples. Ladies and gentlemen, surely none of you would consider that it would make Parliament less secure if both entrances to the Strasbourg Parliament building were not kept open in periods outside the plenary sessions. Neither do we need to have guards physically present in some places, especially in Strasbourg and Luxembourg.
On the other hand the current security system has its defects. We saw this ourselves in the recent raid on the branch of the ING Bank in the European Parliament building in Brussels and also in the threat to the lives of the two MEPs in Mumbai.
I believe that the proposals being drawn up by the directorate will bring improvements and also a better use of resources and surprising financial savings. We can achieve further savings running into millions if we improve cooperation between the institutions. The spare capacity of every institution must be made available to the other institutions.
A lack of planning together with insufficient or non-existent communications concerning the availability of translation resources prevents the efficient use of these resources. The body which is supposed to provide translations often automatically gives orders to external translators without even checking the availability of internal resources. In the area of translations alone we can save over EUR 10 million annually within the framework of the institutions. And therefore, ladies and gentlemen, I believe that you will support the proposal for us to make the greatest possible use of independent studies into the use of resources and the organisation of work.
MEPs need to have comprehensive information about the resources and materials available to them in order to perform their work responsibly and efficiently. We have therefore asked the administration to create a knowledge management system, allowing us to work efficiently with all documents. We will have the first concrete proposals in this area over the course of the next few weeks.
A further priority is to provide citizens with better information about the work of their representatives in the European Parliament and about how Parliament's work benefits EU citizens. Here we need to finalise, consolidate and make effective use of European Parliamentary television, the visitors' centre and the new audiovisual centre.
The administrative expense items of EU institutions include expenses for purchasing and leasing buildings. In various cases previously institutions have purchased or leased property at prices above the market rate. According to the findings of the Court of Auditors, institutions have not even evaluated policies on buildings jointly but rather on an individual basis. We therefore need to develop a joint policy on buildings in order to achieve better cooperation in this area. We are expecting a strategic document as soon as possible dealing with policy on buildings in the medium to long term so that we can adopt an appropriate decision at first reading. Thank you.
Member of the Commission. - Madam President, thank you very much for making it possible for me to exchange views with Parliament at an unusually early stage this year. I am very thankful for the Committee on Budgetary Affairs' initiative to do this. The Commission has already examined very seriously Parliament's guidelines for the 2010 budget, and agrees with most of the points. The Commission also appreciates Parliament's examination of the 2010 Annual Policy Strategy - already reflected in your resolution - and shares with you many of the policy priorities identified.
Unexpected challenges, such as the financial, economic and social recovery, will need to be addressed. However, long-lasting solutions to other issues, such as tackling climate change and achieving a sustainable Europe, are essential as well. On this basis, the Commission will, on 29 April, adopt its preliminary draft budget for 2010.
The Commission has already indicated that financial efforts in 2010 will be needed, in particular, for the Economic Recovery Plan. The Commission has also noted Parliament's support for more efficient levels of administrative expenditure, and will continue to act in that direction. As for the pilot projects and preparatory actions, I am sure we will be able to build on last year's excellent cooperation between institutions.
The preliminary draft budget will be based on sound estimates of the needs for achieving our shared priorities and taking up the challenges ahead of us. I am confident that a satisfactory agreement on the 2010 budget will, once again, be achieved through good cooperation and collaboration between all the institutions, and especially with Parliament.
on behalf of the PPE-DE Group. - (EL) Madam President, the European Parliament budget for the coming year will have three new elements. It will be a year in which this Chamber will have a new secretary general, it will be a year in which it will probably operate with the Treaty of Lisbon and it will be a year in which it will operate with two new statutes, one for MEPs and one for parliamentary assistants.
My political group has tried to reflect these new developments in the Maňka report through numerous amendments and we are delighted to see that the Commission has been able to reflect these new dynamics in four basic priorities.
These four basic priorities of my group are:
Firstly, the emphasis on lawmaking. Parliament is particularly effective when it exercises its lawmaking activities and the administration must prove to us that it can channel Parliament's resources to where we make a difference.
The second priority - and here we agree with the Socialist Group in the European Parliament - is the absolute safeguarding of multilingualism and members' access to translation and interpreting services to and from their mother tongue.
The third priority is that we must be able to evaluate progress in the implementation of the major plans which we have already approved, such as Europarl TV or the Visitors' Centre, which we would have liked to be ready before the European elections and which unfortunately is not, and the House of European History. We want these multiannual plans to operate smoothly and to be duly evaluated.
Finally, I believe that we in the European Parliament should strengthen every effort which shows the European taxpayer in times of crisis that this House is spending what it needs rationally so that it can do a better job.
on behalf of the PSE Group. - (EL) Madam President, Commissioner, the debate on the Surján report, for which I have the honour of acting as shadow rapporteur, is a political debate with a great many crucial points, especially this year. Its importance starts with the fact that it will be the only clear political debate on political priorities because, as you know, in an election year we shall not have the opportunity for another one; afterwards we shall be going straight into the new phase of the procedure, into critical technical differentiations and debates.
However, it is also a debate in a year in which - as everyone has said and as we all know as politicians and as citizens - Europe will have entered a very deep crisis, and unfortunately everything indicates that 2010, to which our report and our debate refer, will also be a year of crisis.
My first comment therefore is that it may, at the present moment in time, suffice for the report we are debating and which we will be voting on to be passed by a simple majority, but it will need to be a report which expresses the entire European Parliament and not just one political faction. It will need to be a report which expresses the anxiety of citizens and politicians, but - and here there is political disagreement between us and the rapporteur and his faction - not only with the emphasis solely on fears and anxieties, but also with prospects for the future.
We must use the budget to give citizens to understand that the budget is a political tool with which we not only reply to fears but also provide political prospects for the future. That is, I think, extremely important and the efforts of our group, both during the stage of discussion in committee and during this phase of debate in plenary, are aimed at striking a balance between this text and this political dynamic which will be emitted, so that we do not impart an image of the Apocalypse - just fear and anxiety - but open up prospects for the European Union.
I will say it again: today a simple majority may suffice and it may be that one faction can impose its line, but it is crucial, in light of the debate which will close with a reinforced majority, for the opinion of Parliament, in the final analysis, in other words, for the opinion of the citizens to be heard.
In a period of crisis, we socialists believe that Europe should respond through its budget with very specific characteristics. The response from our budget and from political Europe must, firstly, be coordinated: we must not create the impression that we are leaving each of the Member States to face this difficult situation on their own. Secondly, priority must be given to the citizens' social protection; this social indicator, which is peculiar to the European Union, must be nurtured come what may. That is why we are trying to say certain things in the report in a different way. Finally, this response to the crisis must be such that the citizens understand it, so that it echoes the priorities of environment and energy, and says yes to an energy-independent European Union, but with all roads open, with all possibilities open, so that we can achieve precisely what we want.
There are many points on which we agree with the general feeling of this report, with the feeling of urgency, with the feeling of political necessity. However, we would stress that the response which we want to give through the budget must be a response with these characteristics.
So until we meet in September and with the hope that the Commission will take serious account of Parliament's views.
on behalf of the ALDE Group. - (DA) Madam President, Mr Surján has chosen 'security' as the heading for the 2010 budget, the word being interpreted in its broadest sense: alleviation of the financial and economic crisis, its importance for jobs and economic security, the security of energy supplies, safe transport, the safety and security of citizens in relation to the problems caused by immigration and the problems arising as a result of demographic changes, with fewer young people to care for an increasing number of elderly people, the need for better environmental protection, the need to fight against terrorism and the need to promote safety and security through the EU's role in the world. The heading 'security' indicates the many areas where the EU budget is important and how vital it is for the budget to reflect our needs.
In many ways, 2010 will be an exciting year for the EU budget. For the structural funds, 2010 is the first year in which the 'n+3 rule' comes into play. Those appropriations that have not been committed over the last three years according to the programme will lapse. Now we will see whether the Member States have been able to utilise the appropriations in time. I certainly hope that the sunset clause, the n+3 rule, will not come into play, but, if it does, there is certainly reason to look again at whether the rules for the structural funds are sufficiently flexible and unbureaucratic.
In 2010, foreign policy will, as in previous years, be a tricky issue. I would urge the Commission to find the necessary appropriations, even though the ceiling for this category of expenditure is very low. In the Committee on Budgets we had a number of discussions about our position with the regard to the EU's subsidising of the Nabucco gas pipeline. I would like to emphasise that this is a point to which we in the Group of the Alliance of Liberals and Democrats for Europe attach a great deal of importance. Energy security must be ensured by means of many different initiatives, but we would in particular like to see support for Nabucco, a project which, at the end of the day, is independent of Gazprom.
The budget procedure will be quite difficult this year. This is, of course, election year. The reports by Mr Maňka and Mr Surján represent the only opportunity that Parliament will get to express its opinion on the budget. It will be the newly-elected Parliament that will have to do the actual negotiating with regard to the budget. It is not easy to maintain the procedure we implemented last year with Mrs Haug as rapporteur and with the substantial involvement of the specialist committees. We must, of course, do our best to ensure that the procedure is as open and structured as possible, and I am pleased to hear, Commissioner, that this is also something that you are going to do. I think that both Mr Surján and Mr Maňka have provided a good proposal for doing this.
Madam President, preparing the budget for 2010 requires a lot of courage. We still do not know the full extent of the the economic crisis which unfolded last year. Unfortunately, in spite of the significant efforts of individual countries to control it, the crisis continues to develop - workplaces are closing down, unemployment is rising and entire families, as well as sections of society, towns and villages, are becoming poorer.
The implementation of the tasks adopted in the multiannual financial frameworks for the years 2007-2013 is presenting an increasing number of difficulties. Last year, when the budget for 2009 was being drawn up, the estimated level of funding was achieved with great difficulty. Will it be possible to sustain this level in 2010? I hope so. This will be our greatest challenge next year.
We should remember that solidarity is most important during hard times. We must not give up the noble objectives adopted in the Lisbon Strategy. We should bear in mind the economic diversity of EU Member States - not all of them will be able to overcome the crisis, but joint action can provide a great deal of assistance. We still have the chance, at the mid-term review stage, to alter our policies and focus on combating the negative effects of the crisis, making it our number one priority.
Finally I would like to sincerely thank my fellow Members of the Committee on Budgets, László Surján and Vladimír Maňka, for their contributions at such a difficult time.
Faced with the worsening crisis in the European Union and the lack of any objective and effective measures at Community level to deal with it, the European Parliament, having agreed last December to a budget for 2009 which is around EUR 8 billion less than that set in the Multiannual Financial Framework (MFF) for 2007-2013, now wants the final budget for 2010 to be closer to these upper limits. However, in our opinion, the very least that the European Parliament could have called for is actually too little.
The budgetary limits imposed in the current MFF, which restricts the Community budget to 1% of EU gross national income, are clearly inadequate to achieve the proclaimed policy of economic and social cohesion. What is more, these inadequate limits are not fully used for this purpose, or even observed, and they are certainly not fully implemented. The constant under-budgeting and under-implementation of the Structural and Cohesion Funds, which are two years' late in their implementation, require the adoption of a series of measures to ensure that these funds are implemented, particularly when the European Union and its neoliberal policies are one of the root causes of the current economic crisis.
Faced with the rise in unemployment, social inequalities and poverty, we would reassert the urgent need, among other measures, to boost the financial resources of the Structural and Cohesion Funds, to speed up and ensure their full implementation, to increase the rate of Community cofinancing and to cancel the application of the n+2 and n+3 rules in these funds. These funds must also be used to defend employment with rights and increase the purchasing power of workers, effectively support small-scale and family farming and fisheries, defend and develop the productive sectors of each Member State, particularly of the cohesion countries, and effectively support micro-, small and medium-sized enterprises and the cooperative sector.
on behalf of the IND/DEM Group. - (SV) Madam President, the EU is confronting the global financial crisis with a budget that was formulated half a century ago. According to the rapporteur, the EU should face the modern, globalised world with a budget in which nearly all of the money is pledged to a lunatic agricultural policy and an ineffective regional policy. It is like using the cavalry to attack a modern, mechanised army with guided missiles.
The difference in magnitude is absurd. The cost of resolving the financial crisis is impossible to estimate now, but one calculation that has been put forward suggests a figure in the region of USD 50 000 billion. The total EU budget is only a couple of per cent of that amount and is already pledged to agriculture and regional policy. The EU has required each Member State to implement a stimulus package corresponding to just over 1% of its GNP. This is already more than the entire EU budget, which, of course, only amounts to around 1%.
It is also pathetic to read the wording in both these reports with regard to the funding of climate policy and energy policy. In these areas, too, the EU's budget is thoroughly negligible. The EU's task is to obtain cooperation and commitments, the costs of which must be borne in the Member States after being anchored there in a democratic process.
The same applies to energy policy. Gas pipelines are cheaper to lay on land than on the seabed. Now when Russia and Germany nevertheless construct a gas pipeline on the seabed directly between their two countries, they do this to isolate themselves. It is a new Rapallo, and the EU does not say a word. 'My words fly up, my thoughts remain below', says the king in Hamlet.
- (SK) The basic logic of the European Parliament's budget structure, as proposed by the Budget Committee rapporteur Vladimír Maňka, is sound. It includes provision for those points which have proven to be weaker and not fully thought out or not implemented to a sufficient extent in previous years.
First and foremost this involves finally sorting out the translation and interpreting resources used in the European Parliament. Despite expectations we have fallen well short here of securing full implementation of one of the basic axioms of the European Union, which is equality of access and freedom from linguistic discrimination.
And I am not thinking only of equal access and freedom from discrimination in relation to the activities of MEPs, but especially the possibility for EU citizens, regardless of their mother tongue, to access information on activities and outcomes of debates at the institution citizens send their representatives to through direct elections.
Although we have had a massive expansion of the European Union, a delay of five years really does look like an absurd play for time. This undermines faith in European institutions, especially in the smaller countries, and creates fertile ground for nationalist political groups.
(ES) Madam President, Commissioner, this is the last budget of this parliamentary term and, with luck, it will also be the last budget before the Treaty of Lisbon is implemented together with the new budgetary provisions.
Today, the debate with which we are concerned is the debate on the budgetary guidelines, because that is what they are, and it is very clear that we must approve these budgetary guidelines here in sufficient time to have an influence on the drafting of the preliminary draft budget prepared by the Commissioner, as she has just told us. They are guidelines in that they include this Parliament's political priorities, to which budget content and allocations must be given.
The European Union's budget is a battle for scarce resources, particularly at this time of financial and economic crisis. The decision we are making now, regarding what the European Parliament's political priorities will be, is therefore of the greatest importance, particularly since this budget will form a bridge between two terms of the European Parliament, and also between two mandates of the European Commission.
Those who are starting this procedure off now are not the same people that will be completing it in December, and we may even have three commissioners responsible for budgetary matters between now and December - and I would like to take this opportunity to congratulate the Commissioner on her appointment. Therefore, achieving a consensus within this House on our priorities is extremely important.
Obviously, similarly to last year, we are going to budget for the greatest security for our citizens. This security involves a huge number of separate headings, such as social cohesion, job seeking and cohesion, and - unfortunately as was mentioned at the start of this sitting - it is also necessary to step up security and the fight against terrorism. We must not forget that the fight against terrorism is still, regrettably, a priority for the European Union.
Of course, another of the priorities will be to combat the economic crisis. The economic recovery plan has demonstrated the limitations and inadequacies of the annual budget, the multiannual financial framework and even interinstitutional cooperation. What is lacking is a real dialogue to examine, for example, the role of the European Investment Bank, and the use of surpluses in the expenditure categories to finance the European Commission's plans. What is lacking is consensus, and also dialogue.
These guidelines will involve political decisions which will be reflected in the July conciliation, and will then form part of the first reading.
I would like the rapporteur, Mr Surján, to receive sufficient support to bring the guidelines to successful completion, since he has the ability to do so, and I hope that by December he will have a very positive outcome.
(DE) Many thanks, Madam President, many thanks, Commissioner. As Mr Surján said, the available budget is tight - 1% of gross national product. Thus we must be all the more careful with the funds, particularly in view of the crisis weighing on people's minds. We should also attempt to come to decisions together.
There is one part of this report on which no joint decisions are possible. This concerns energy supply and energy security. I ask myself whether, at a time when we have to account for every single euro, we should really be investing money in fields where there are market players making billions in profits. Support is being proposed for gas pipelines such as the South Stream project of the Italian group Eni, which made a profit of EUR 10 billion. Nord Stream is a project of E.ON, a German group making a profit of EUR 5 billion, and Nabucco brings together a German, an Austrian and a Turkish company with total profits in excess of EUR 6 billion. Should we really be putting taxpayers' money into fields in which profits are made? Should conglomerates perhaps be making the relevant investments themselves, and should we perhaps be involving ourselves in only those fields in which support from taxpayers is really desirable? We should not be throwing more money at those who are earning enough as it is. Hence the question: is this really what we want?
My second question is as follows. If we do support companies, why Nabucco? Why do we want to create imbalances in this regard? Why do we want to favour a Hungarian company over an Italian one, for example? What is your justification for this? Competitive neutrality is a must, but it is infringed by what you are hoping to adopt.
My third point is that the money must be spent in Europe. What is the use of our investing in Azerbaijan? In the face of the crisis, our European citizens want us to provide solution mechanisms. They expect us to provide assistance.
We cannot support the Surján report as it stands, as this would mean promoting competition-distorting measures and throwing more money at high-earning institutions and industries. The European Union, with its scant resources, absolutely cannot afford this.
(FI) Madam President, it will be a challenging task to draft next year's budget. The European Parliament elections next spring will result in a long pause in the drafting process, and the possible entry-into-force of the Lisbon Treaty means that the budget would have been drafted under rules that are different from those under which it would be implemented. I therefore wish every success to Mr Surján and Mr Maňka, as the general rapporteurs for the budget, in this mammoth task.
The EU's structural policy is caught up in a massive vicious circle of bureaucracy. The cause is its hopelessly complex system of administration and monitoring, which is only geared up to cater for 20% of the Social Fund programmes and just 7% of the Regional Development Fund programmes. There is funding in place for only 2% of major projects. Moreover, more than two years of the new programming period have passed. For example, last year more than EUR 2.8 billion were withdrawn or postponed in commitments and more than EUR 4 billion withdrawn in payment appropriations.
(PL) Madam President, the budgets adopted each year total significantly less than the amounts adopted in the multiannual financial frameworks. What is more, the budgets are implemented at a still lower level, which results in a significant amount of outstanding budgetary commitments (RELs). This phenomenon, in particular, stems from a system of complicated rules and requirements imposed by the European Commission, as well as the detailed regulations, pertaining to beneficiaries, introduced by the Member States.
To improve the implementation of the budget, it is essential for both the Commission and the individual Member States to significantly reduce the bureaucratic burden. Secondly, in view of the deepening economic crisis in the EU, it is essential to make even wider use of both EU budgetary resources and funding, in the form of loans and credits, from the European institutions to support development in the Member States, and the SME sector in particular. Thirdly, and finally, it is also essential to make even greater use of EU budgetary resources and also funding provided by banks to ensure genuine diversity in terms of our energy supply, and the Nabucco project in particular. If we do not diversify our supplies of raw materials for energy production, especially natural gas, crises like the one in January will be repeated.
(DE) Madam President, we are right to talk about the financial crisis, but we are not right to say that the European Union does not have any money in its budget to fund the relevant measures to combat it.
We have EUR 144 billion in our annual budget, from which EUR 5 billion has somehow been extracted. My specific proposal is as follows: let us turn this EUR 5 billion into EUR 50 billion without increasing the budget. How is that possible? Taking the administrative part, if we include all the EU administrative expenditure hidden in the operational programmes, that gives us EUR 15 billion.
I say we could manage on EUR 5 billion, which leaves EUR 10 billion for combating the financial crisis. Then we do what we are always demanding of everyone else, namely submit our programmes and activities to independent examination. I am convinced that, if the specific policies of the European Union of today were to be examined at long last, we could easily achieve a further EUR 30 billion in potential savings per year, without losing sight of our objectives.
There are also some small matters in this House. We have a budget of EUR 1.5 billion. Starting sittings on time would introduce efficiency into our work - which would be worth EUR 700 million - and the remaining 300 could be obtained from the Council, which works at least as wastefully as this Parliament.
(DE) Madam President, Commissioner, ladies and gentlemen, with these guidelines for the 2010 budget, Parliament in plenary will be not only determining the guidelines for budgetary policy but also, in the absence of a motion for a resolution of the political groups on the subject, reacting to the Commission's Annual Policy Strategy.
The reason the budget is such a complex entity is, of course, that it primarily comprises two stages. This House and its Committee on Budgets will still be responsible for the July conciliation, and we cannot foresee today what new challenges and complementary measures will result, for example, from the possible entry into force of the Treaty of Lisbon or from new requirements arising from international and European cyclical trends. At the same time, the 2010 budget will subsequently form a bridge to the budget review and to the mid-term review of the multi-annual programmes, both of which are to take place in 2010. I am very glad to see that the rapporteur, Mr Surján, when discussing aspects of European budgetary policy, emphasises that Europe can stand for opportunities and protection; that is, guaranteeing both internal and external security, offering European citizens protection, and helping to deal with the current problems by giving new momentum to growth, innovation and jobs. We are not just talking about new money here; we are also talking, in particular, about simplifying and accelerating the existing measures, so that we are not constantly having to return the agreed payments to our solidarity programmes, which already form part of the budget, year after year by means of supplementary budgets.
I also welcome the priorities Mr Maňka has presented for Parliament in his report. In addition to the need to improve the language arrangements, when it comes to improving the internal structures of Parliament there is a need to continue the screening exercise we have begun rather than always just calling for new positions. If we are going to pass more laws, we need to concentrate more elsewhere; we cannot always be calling for new positions and posts when we feel like it. We have a great deal more work ahead of us in this regard.
(HU) Madam President, Commissioner, I welcome the fact that the report takes an unambiguous stance in favour of Community support for the Nabucco project. The Russian-Ukrainian gas crisis has pointed to Europe's dependency in terms of gas supply. The Nabucco project is the only realistic, feasible plan that is capable of mitigating Europe's unilateral dependency on Russian gas supplies. You may be tired of hearing me draw attention each year during the budget debate to the inadequate financing of the foreign affairs chapter. The European Union can only respond in a timely manner to new challenges if its budget allows for real flexibility and reallocation within and between chapters; otherwise we can continue to support our most important objectives with budgetary tricks and opaque budgetary manipulations. I call upon the Commission to offer a solution to the serious financing problems of the foreign relations chapter in the context of a true midterm review, and to ensure greater budgetary flexibility.
Madam President, as we come to the first stage of the 2010 budget, I would like to congratulate both rapporteurs. It is clear - and other speakers have mentioned it - that we will be having a different type of debate this autumn because we now have the context of a European election set in the worst economic conditions for the last 60 years.
I suspect, therefore, Mr Surján, that when it comes to looking at the budget this autumn - and you have set out traditional challenges in this document - that these will be much changed by the debates we are going to have, focusing on where we are going to be, creating new jobs for the future rather than looking backwards. The emphasis will be on the things in your document, such as green technologies, zero carbon technologies, and, above all, on seeing how ICT, can foster innovation and be able to get the new growth that the European economy will need.
Mr Maňka, in the budget for the European Parliament, when we are thinking about the screening process which has just been mentioned, please do not forget the role of technologies and the way in which everything can be done in a much simpler way. We do not need traditional ways of doing things: we need to be thinking of the new ways in which we can communicate with our citizens. I suspect that by the end of the next Parliament every parliamentarian bar one or two will have a blog. There are over 100 million blogs in the global system today; there were no blogs when this Parliamentary term started in 2004. We have to keep our minds tuned to the future rather than trampling along the normal ways we are used to in so many contexts.
Lastly, I very strongly support Mr Surján's proposal because it refers in both budgets to what I call 'value for money' and which others call 'qualitative improvement' of the way in which we spend it. The economic recession will be very tough on us and we will have to be able to justify the monies we are spending. I would like to thank the Commissioner for everything that she has done during her term of office with regard to being able to monitor how spending is done. If, for the new incoming Parliament, there could be an analysis of those lines which are strong and those which are weak, then that would be very welcome.
(RO) I would first of all like to thank my fellow Member, Mr Surján, for his efforts. Specifically because we are debating the guidelines for the 2010 budget procedure, which is practically a political debate, I would like to highlight a couple of things.
In my view and in Romania's view, there is one vital element required to ensure the European Union's efficient operation, which must be integrated without fail into the 2010 budget lines: the Nabucco project. We all know that the European Union had a fairly unpleasant experience this winter, finding itself to a large extent without any gas supply. Moreover, this matter not only concerns gas, but all the energy resources which the European Union uses.
The EU is dependent on its suppliers in terms not only of price, but also of supply. This is why it is absolutely essential for us to diversify our energy suppliers and energy resources and the methods of transporting those resources in order to guarantee our citizens a constant supply and protect them against disruptions, especially during freezing winters.
On the other hand, I feel that we need to invest in and encourage research and development in new technologies which will enable industries to use as little energy as possible. We must step up our energy-saving campaigns, along with Europe's citizens. Both diversifying resources and saving them are solutions intended to anticipate and respond to the energy crises threatening the European Union.
(FI) Mr President, a challenging year lies ahead: there are the elections and economic crisis on top of everything. This means we have a very great responsibility, but, fortunately, Mr Surján and Mr Maňka are dealing with it. I know that both men take their responsibility seriously and are very capable of discharging their duties. This obviously means that we will have to consider Parliament's own projects in particular and that we should set an example to the general public and acquire its confidence as a result. We really need to get the magnifying glass out and take a close look at what projects we can implement in this period. They should be nothing very grand.
I wanted to focus on one detail in my speech. It is that this year's budget acquired a new heading, the 'Baltic Sea Strategy', and I hope that this year both the Commission and Parliament will together hit on the right projects and find the right money for the right sort of measures. The people who live in the Baltic Sea region are expecting a little meat around the bones of this Baltic Sea Strategy, and if we think things through, we might well succeed in this.
rapporteur. - (HU) I welcome the comments and feel that most of the criticisms made, and the majority of the amendments submitted, stem from a common source. I mean that these are mainly questions of terminology rather than of true opposition. There is one major source of debate, the support for the Nabucco issue. I would like to make it clear that it is not companies that we want to support, and that there is no question of billion-euro projects; however, we expect the European Commission to take steps towards Europe's energy independence, and one symbol of this - among others - is the Nabucco project.
Mr President, please allow me to draw attention to one more thought. This budget points beyond itself. Today, Europe's citizens no longer have that sense of excellence of the European Union that the founding fathers had, namely, that it would create peace, that it would no longer be possible to start a war. Today there is something else at stake. We do not have to fear war, but yet we see attacks such as this crisis. If we can solve this, and if we can prove to ourselves and to Europe's citizens that the European Union can deal with these concerns together, jointly, then the EU will send a clear message to its citizens that it is worth making a sacrifice, it is worth collaborating. We need the Union. I expect Euro-scepticism to decline if we adopt a successful budget for 2010, and I ask for support now and later on in the autumn. Thank you for your respectful attention.
rapporteur. - (SK) I would like to thank everyone taking part for the inspiring discussion and also the shadow rapporteurs for their constructive cooperation. Thanks to their amendment proposal the entire draft is of a higher quality.
I would also like to thank Secretary General Rømer for his cooperation and I am already looking forward to working together with the next Secretary General.
I would like to thank all representatives of the general secretariats of the European Parliament with whom I met and held discussions. I would like to say to the representatives of the other general secretariats that I am also interested in meeting them and working together to find effective solutions so that we can use the financial resources of Europe's citizens to better effect.
The Committee on Budgets has also cooperated constructively with other institutions in the past and during the previous budget process. I believe that the budget requirements currently being submitted by these institutions are realistic.
I would like to express my appreciation for the way that budgets are created in these institutions, as budget creation not only takes account of the inflation coefficient automatically but is also based on actual needs, which in the current period is really very challenging. In the coming days I will meet with representatives of the institutions in order to listen to their views before we discuss these estimates in the Committee on Budgets. I would like once again to thank all of my colleagues. I look forward to our continuing cooperation.
The debate is closed.
The vote will take place on Tuesday, 10 March 2009.
Written Statements (Rule 142)
in writing. - (LT) In the financial and economic crisis small and medium-sized enterprises are facing increasing difficulties as they try to obtain funding for scientific research, technological development and innovation; according to the general Competitiveness and Innovation Programme, it would be possible to provide effective support for innovation-related SME activities, therefore it emphasises the importance of allocating sufficient funds for financing the CIP.
Information and communication technologies provide great opportunities to encourage growth and innovation, thus helping to implement the goals of the Lisbon Strategy and to overcome the current economic crisis; more than ever before, the European Research Area is the foundation of Europe's information society and is essential for removing inconsistencies in scientific research activities, programmes and policies in Europe; adequate funding is important to ensure the flow of qualified scientists able to move freely and to support global scientific research infrastructure, accessible to all teams of researchers across Europe.
Safeguarding security of energy supply in the European Union and also the principle of energy solidarity are the most important priorities on the EU agenda and this should be taken into consideration accordingly in the EU Budget.
The EP's responsibility in preparation for the 2010 budget is greater compared to previous budgets. The reason for this is the financial and economic crisis, along with the unstable energy situation, which has affected EU Member States. The utmost precision is required in the budgeting process, along with flexible options, as the dynamics of the crisis require it to be managed in a dynamic manner.
We need to be more successful at implementing the regional and social cohesion policy across the whole EU. This must be reflected in every priority, which is an even greater challenge in the context of an economic crisis, so that we do not allow divisions to be created between Member States and we help new Member States to cope.
I believe that by using the budgetary instruments we will be more accountable in 2010 for energy and transport networks, and the EU's internal energy networks will be well planned so that they guarantee an alternative to the countries most affected by the energy shortage. Other particularly important considerations are flexibility and efficiency in terms of financing transport corridors with a view to easing traffic and expanding communication links between countries. Particular attention must be given to North-South networks.
A great deal more intensity is required in the expansion of research and development projects. Innovation policy must be targeted at sectors which are appropriate to the relevant countries in order to achieve maximum efficiency from the use of the funds.
in writing. (HU) As the draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety regarding the EU budget for 2010, I wish to express my satisfaction with the material before us.
I particularly welcome the Commission's intention to contribute to economic and social recovery, reinforce energy efficiency and combat climate change.
I fully agree that the European Union must take more far-reaching financial and budgetary decisions which make it possible for the EU to play a role primarily in the areas of economic growth and job creation. Environmental protection - that is, the green New Deal - can, by finding solutions to the current economic crisis, provide an excellent opportunity to increase green technology infrastructure.
The problems of gas supply at the beginning of the year have shown once again the lack of alternative energy sources, alternative energy supply routes, energy source storage capacity and energy transport interconnections among the Member States. For this reason, it is important that the EU budget duly reflect the need to enhance the security of the energy supply and transport, and for us to invest significant sums in these areas.
As the report has clearly indicated, climate change and environmental protection, as well as the issue of energy security, are closely related to each other. At the same time, it is unfortunate that the measures to mitigate climate change are still not satisfactorily included in the EU budget. I therefore see the task of the Parliament primarily as putting pressure in this regard on the Commission and seeing to it that the aforesaid resources are increased.